           Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   3/19/2021

RICKY CELESTIN,

                               Plaintiff,
                        v.                                          19 CV 1887 (NSR)
                                                                   OPINION & ORDER
CAPTAIN ANGELETTA, et al.,


                               Defendants.

NELSON S. ROMÁN, United States District Judge:

       Pro se Plaintiff Ricky Celestin (“Plaintiff”) commenced this action under 42 U.S.C. § 1983

(“Section 1983”) against Defendants Captain Angeletta, 1 Sergeants Hollis and Davis, Officers

Moore, Cardillo, Rodrigues, Maganello, Albohn, and Adames (collectively, “Defendants”) for

alleged violations of his right to be free from excessive force under the Due Process Clause of the

Fourteenth Amendment. Defendants moved to dismiss arguing that Plaintiff has not pled a

cognizable Section 1983 violation under the Fourteenth Amendment. (“Defs.’ Mem.” (ECF No.

23).) For the following reasons, Defendants’ Motion is GRANTED.

                                            BACKGROUND

       The facts herein are drawn from Plaintiff’s Complaint (ECF No. 2) and the Court accepts

those facts as true for purposes of this motion.

I. Plaintiff’s Allegations

       Plaintiff alleges that on February 2, 2019, while he was a pretrial detainee, Defendants

violated his constitutional rights by assaulting him. (Compl. at 2.) Plaintiff alleges that a sergeant

pepper sprayed him for “no apparent reason,” and that Plaintiff pushed towards the pepper spray


       1
        There is a discrepancy in the spelling of Captain Angeletta’s name. Defendants’ Motion
to Dismiss refers to him as Captain Angelotta. The Court will use “Angeletta” for clarity.
         Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 2 of 18




in an attempt to shield his body and face from the “chemical agent.” (Compl. at 4.) Plaintiff alleges

that the Emergency Response Team (“ERT”) then arrived and took control of the situation. They

punched, kicked and elbowed every part of Plaintiff’s body until he fell to the floor, still trying to

get “the mace” out of his eyes. (Compl. at 4). Plaintiff was on the floor, in full body restraints, and

ERT continued their assault. ERT screamed at Plaintiff to stop resisting. Plaintiff alleges that ERT

deliberately slapped cuffs on Plaintiff’s wrists and ankles and tightened the restraints, which cut

off Plaintiff’s circulation, pinched his skin, and caused abrasions. When ERT escorted Plaintiff to

the Solitary Housing Unit, they continued whispering obscenities to him and threatening future

assaults. (Compl. at 4.)

       Plaintiff further alleges that the pepper spray and beatings caused abrasions to his wrist and

ankles; chronic back pain; eye blurriness; excruciating neck pain; overall shooting body pains;

mental deterioration, and mental anguish. (Compl. at 5.)

II. Procedural History

   Plaintiff filed his Complaint on February 26, 2019 seeking (1) an injunction to stop the

unnamed Sergeant and other corrections officers from using pepper spray without cause; and

(2) transfer him out of the Westchester County Jail correctional system. (ECF No. 2.). The Court

granted Plaintiff’s request to proceed in forma pauperis (ECF No. 5), and directed the Clerk of

Court and the U.S. Marshals to effect service on Plaintiff’s behalf (ECF No. 6). By order dated

May 29, 2020, the Court granted Defendants leave to file their Motion to Dismiss. (ECF No. 18.)

Defendants filed an affidavit indicating that they served the Court’s order on Plaintiff by mail at

his last known address, which Plaintiff had not provided to the Court, because Plaintiff was

released from jail on April 11, 2019. (ECF No. 18.) Defendants subsequently served their Motion

to Dismiss on Plaintiff by mail on July 14, 2020 at Plaintiff’s last known address. (ECF No. 20.)



                                                  2
         Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 3 of 18




By letter dated August 27, 2020, Defendants indicated that Plaintiff had not opposed their Motion

and asked the Court to treat the Motion as fully submitted. (ECF No. 25.) The Court granted this

request by order dated December 23, 2020. (ECF No. 26.) The Clerk of Court mailed a copy of

the Court’s Order to Plaintiff at the address on ECF—Westchester County Jail—however, that

mailing was returned as unable to forward. To date, Plaintiff has not informed the Court of his new

address so ECF still lists his address as Westchester County Jail.

                                      LEGAL STANDARDS

       Under Federal Rule of Civil Procedure 12(b)(6), a court must determine whether the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The court must take all material factual allegations as true

and draw reasonable inferences in the non-moving party’s favor, but the court is “not bound to

accept as true a legal conclusion couched as a factual allegation,” or to credit “mere conclusory

statements” or “[t]hreadbare recitals of the elements of a cause of action.” Id. (quoting Twombly,

550 U.S. at 555). A claim is facially plausible when the factual content pleaded allows a court “to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

       Plaintiff in this case is a pro se litigant and therefore the Court is obligated to construe his

pleadings liberally. Thomas v. Colletti, No. 13-CV-04827, 2014 WL 1329947, at *1-2 (S.D.N.Y.

Mar. 28, 2014). A court must read pro se complaints ‘“to raise the strongest arguments that they

suggest.’” Brownell v. Krom, 446 F.3d 305, 310 (2d Cir. 2006) (internal quotation marks omitted);

see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[E]ven after Twombly, though, we remain

obligated to construe a pro se complaint liberally.”). However, even pro se plaintiffs’ pleadings

asserting civil rights claims must “contain factual allegations sufficient to raise a right to relief



                                                  3
           Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 4 of 18




above the speculative level.” Jackson v. N.Y.S. Dep’t of Labor, 709 F.Supp.2d 218, 224 (S.D.N.Y.

2010) (quoting Twombly, 550 U.S. at 555) (internal quotation marks omitted). “Dismissal is

justified, therefore, where ‘the complaint lacks an allegation regarding an element necessary to

obtain relief,’ and therefore, the ‘duty to liberally construe a plaintiff’s complaint [is not] the

equivalent of a duty to re-write it.’” Colletti, 2014 WL 1329947, at *1-2 (quoting Geldzahler v.

N.Y. Med. Coll., 663 F.Supp.2d 379, 387 (S.D.N.Y.2009) (internal citations and alterations

omitted)).

       In a motion to dismiss pursuant to Rule 12(b)(6), a court is generally confined to the facts

alleged in the complaint. Marhone v. Cassel, 2018 WL 4189518 at *5 (S.D.N.Y. August 31, 2018).

The purpose of a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “is merely

to assess the legal feasibility of the complaint, not to assay the weight of evidence which might be

offered in support thereof.” Ryder Energy Distrib. Corp. v. Merrill Lynch Commodities Inc., 748

F.2d 774, 779 (2d Cir.1984) (quoting Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir.1980)). 2

       A court should allow the pro se plaintiff to amend his or her complaint at least once “when

a liberal reading of the complaint gives any indication that a valid claim might be stated.” Gomez

v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir.1999) (internal quotation marks omitted); see

Colletti, 2014 WL 1329947, at *4.




       2
         In support of their motion, Defendants submitted a video that purportedly supports their
claim that no excessive force was used. They cite two cases in support of their request that the
Court consider the video: Scott v. Harris, 550 U.S. 372, 380 (2007) and Alston v. Butkiewicu, No.
3:09-CV-207 WL 6093887 at *3-4 (D. Conn. 2012). However, those two cases refer to motions
for summary judgment and not motions to dismiss. It would be inappropriate for the Court to weigh
this evidence in a motion to dismiss and it would be premature to convert this motion to one for
summary judgment based on the video alone before any discovery has occurred. Accordingly, the
Court has not reviewed the video.
                                                 4
           Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 5 of 18




                                          DISCUSSION

       To state a Section 1983 claim, a plaintiff “must allege that the challenged conduct (1) was

attributable to a person acting under color of state law, and (2) deprived the plaintiff of a right,

privilege, or immunity secured by the Constitution or laws of the United States.” Whalen v. Cnty.

of Fulton, 126 F.3d 400, 405 (2d Cir. 1997). In other words, to state a plausible Section 1983 claim,

a plaintiff must allege both a violation of plaintiff’s constitutional right and personal involvement

of the defendant(s). Graham v. Connor, 490 U.S. 386, 394 (1989); see also Baker v. McCollan, 43

U.S. 137, 140 (1979) (“The first inquiry in any § 1983 suit, therefore, is whether the plaintiff has

been deprived of a right ‘secured by the Constitution and laws.’” (quoting 42 U.S.C. § 1983

(1996)). Excessive force is a violation of the Fourteenth Amendment’s Due Process Clause. 3

       Defendants contend that Plaintiff has failed to allege both a constitutional violation and

personal involvement. The Court will address each issue in turn.

I. Excessive Force

       A pretrial detainee’s claims “are evaluated under the Due Process Clause because,

‘[p]retrial detainees have not been convicted of a crime and thus ‘may not be punished in any

manner - neither cruelly and unusually nor otherwise.’” Darnell v. Pineiro, 849 F.3d 17, 29 (2d

Cir. 2017) (quoting Iqbal v. Hasty, 490 F.3d 143,0 168 (2d Cir. 2007) rev’d on other grounds sub

nom. Ashcroft v. Iqbal, 556 U.S. 662 (2009)). Under Kingsley v. Hendrickson, any time a prison

guard engages in excessive force against a pretrial detainee, even if there is no evidence of serious

injury, there is always a constitutional violation because “pretrial detainees (unlike convicted



       3
          In their Motion to Dismiss, Defendants rely on an excessive force standard that applies
to convicted prisoners under the Eighth Amendment. See Wright v. Goord, 554 F.3d 255, 268 (2d
Cir. 2009); Hudson v. McMillian, 503 U.S. 1, 7-8 (1992); Blyden v. Mancusi, 186 F.3d 252, 262
(2d Cir. 1999). Since Plaintiff is a pretrial detainee, the Court applies the objective reasonableness
standard for Fourteenth Amendment Due Process Clause violations.
                                                  5
         Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 6 of 18




prisoners) cannot be punished at all[.]” 576 U.S. 389, 400 (2015). In other words, “a pretrial

detainee must show only that the force purposely or knowingly used against him was objectively

unreasonable.” Kingsley, 576 U.S. at 396-7.

       A factfinder must apply an “objective reasonableness” standard that “turns on the facts and

circumstances of each particular case.” Frost v. N.Y.C. Police Dep’t, 980 F.3d 231, 252 (2d Cir.

2020) (quoting Kingsley, 576 U.S. at 397). Important factors to consider include “the relationship

between the need for the use of force and the amount of force used; the extent of the plaintiff’s

injury; any effort made by the officer to temper or to limit the amount of force; the severity of the

security problem at issue; the threat reasonably perceived by the officer; and whether the plaintiff

was actively resisting.” Kingsley, 576 U.S. at 397. The factfinder must also “take account of the

legitimate interests in managing a jail, acknowledging as part of the objective reasonableness

analysis that deference to policies and practices needed to maintain order and institutional security

is appropriate.” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 540, 547 (1979)). Balancing those

needs, force which “is not rationally related to a legitimate governmental objective or that it is

excessive in relation to that purpose” fails the test. Kingsley, at 398 (quoting Cf. Block v.

Rutherford, 468 U.S. 576, 585-586 (1984)). Moreover, “claims for excessive force under the

Fourteenth Amendment must involve force that is either ‘more than de minimis’ or ‘repugnant to

the conscience of mankind.’” Lewis v. Huebner, No. 17-CV-8101, 2020 WL 1244254, at *5

(S.D.N.Y. Mar. 16, 2020) (citing United States v. Walsh, 194 F.3d 37, 48 (2d Cir. 1999)).

   A. Pepper Spray

       Plaintiff alleges a sergeant pepper sprayed him for “no apparent reason” and that he was

not resisting the sergeant. Pepper spray can be considered objective excessive force. In the case of

a pretrial detainee who was pepper sprayed while restrained, the “Second Circuit has recognized,



                                                 6
         Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 7 of 18




‘infliction of pepper spray’ may have ‘a variety of incapacitating and painful effects, and as such,

its use constitutes a significant degree of force’” Toliver v. N.Y.C. Dep’t of Corr., 202 F.Supp.3d

328, 335 (S.D.N.Y. 2016) (quoting Tracy v. Freshwater, 623 F.3d 90, 98 (2d Cir. 2010)). Here,

Plaintiff alleges he suffered more than de minimis harm from the pepper spray and assault,

including: abrasions to his wrist and ankles, chronic back pain, eye blurriness, excruciating neck

pain, overall shooting body pains, mental deterioration and mental anguish. Plaintiff’s allegations

of objective force without reason sufficiently meets the Kingsley standard for a violation of

constitutional rights.

    B. Assault

        Plaintiff accuses the ERT officers of punching, kicking, elbowing, every part of his body,

even after Plaintiff was put in full body restraints and on the ground. Where an arrestee brought a

Section 1983 claim for excessive force, the court in Bueno Diaz v. Mercurio, held that while “‘not

every push or shove’ violates the [Constitution], [p]laintiff claims that he was punched, kicked,

choked, hit with the butts of the officers’ pistols . . . [t]hese actions, assumed true for the purposes

of deciding the motion to dismiss, exceed reasonable force.” 442 F.Supp.3d 701, 713 (S.D.N.Y.

2020) (quoting Graham, 490 U.S. at 396). Additionally, the Second Circuit has held that, “an

officer cannot strike an individual who is compliant and does not pose an imminent risk of harm

to others.” Frost, 980 F.3d at 257. The force Plaintiff alleges, even after being restrained and on

the ground, fails an objective reasonableness standard for similar reasons as the pepper spray. Both

are more than de minimis uses of force with no obvious governmental purpose.

II. Personal Involvement

        Since Plaintiff has plausibly alleged that excessive force was used, the Court next considers

whether Plaintiff has stated a claim against any of the named officials. To state a plausible Section



                                                   7
         Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 8 of 18




1983 claim, Plaintiff must allege each Defendant’s personal involvement in the alleged attack.

Deliberate indifference in this context “means the official must ‘know [ ] of and disregard[ ] an

excessive risk to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.’” Tangreti v. Bachmann, 983 F.3d 609, 619 (2d Cir. 2020) (quoting Farmer v. Brennan,

511 U.S. 825, 837 (1994)). Under Section 1983, a plaintiff “must plead and prove the elements of

the underlying constitutional violation directly against the official without relying on a special test

for supervisory liability.” Id. at 620.

    A. Captain David Angeletta

        Plaintiff’s claim against Captain David Angeletta fails because Plaintiff does not connect

Captain Angeletta to the purported assault. Under Tangreti, a Plaintiff must establish a tangible

connection between the Captain and the alleged constitutional amendment violations “‘through the

official’s own individual actions, has violated the Constitution.’” 983 F.3d at 618 (quoting Iqbal,

556 U.S. at 676). Merely being in the chain of command or a supervisory role is not enough to

satisfy this standard. Plaintiff must allege Captain Angeletta’s direct role in the assault or his

supervisory role as one of deliberate indifference. The “deliberate-indifference standard

‘require[es] a showing that the official was subjectively aware of the risk,’” Farmer, 511 U.S. at

829. Since Plaintiff does not allege Captain Angeletta’s direct role, Plaintiff has not stated a

plausible claim against Captain Angeletta. Costello v. City of Burlington, 632 F.3d 41, 48-49 (2d

Cir. 2011) (holding that failure to establish personal involvement is “fatal” for a claim under

Section 1983).




                                                  8
         Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 9 of 18




   B. Defendant Sergeants Kevin Hollis and Alexander Davis

       Plaintiff alleges that “[t]he Sergeant” pepper sprayed him “for no apparent reason.”

However, Plaintiff’s use of “[t]he Sergeant” does not sufficiently identify which of the two

sergeants he named as Defendants, if either, used the pepper spray. In addition, Plaintiff does not

mention a second sergeant in his description of the assault. Since Plaintiff must plead and prove

“that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution,” Tangreti, 983 F.3d at 618 (quoting Iqbal, 556 U.S. at 676), his claims

against the unnamed sergeant(s) fail because he does not specify or detail the actions of each

sergeant individually such that either or each personally violated Plaintiff’s rights.

   C. Correction Officers Todd Moore, Dean Cardillo, Michael Rodrigues, Frank Maganello,
   Thomas Albohn, Juan Adames

       Plaintiff plausibly alleges that the ERT officers violated his rights. While Plaintiff does not

specifically mention the names of the ERT officers in his description of the assault, read liberally,

his complaint alleges that the six officers, Moore, Cardillo, Rodrigues, Maganello, Albohn, and

Adames makeup the ERT staff who carried out the alleged assault. See Messina v. Mazzeo, 854

F.Supp. 116, 125-26 (E.D.N.Y. 1994) (holding: plaintiff’s reference to defendants collectively as

“defendant Police Officers” is sufficient to withstand a motion to dismiss on personal involvement

grounds because “[i]t would be asking too much for an arrestee to remember and plead the role

each of several police officers played in an alleged instance of police brutality”).

III. Relief

       Even if Plaintiff has stated a claim against the six ERT officers, he does not seek any viable

relief. A plausible request for relief is necessary to establish standing in a federal court. Deshawn

E. v. Safir, 156 F.3d 340, 342 (2d Cir.1998). A Section 1983 claim allows for both monetary and

injunctive relief, Jackson v. Dep’t of Corr., 20-CV-9420, 2021 WL 706828 (S.D.N.Y. Feb. 22,

                                                  9
        Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 10 of 18




2021), and “when sued for prospective injunctive relief in his official capacity, a state officer is a

‘person’ for the purposes of Section 1983,” Stack v. Hartford, 170 F.Supp.2d 288, 293 (D. Conn.

2001) (quoting Graham, 473 U.S. at 167).

       In City of Los Angeles v. Lyons, plaintiff sought injunctive relief against the use of choke

holds “except in situations where the proposed victim of said control reasonably appears to be

threatening the immediate use of deadly force.” 461 U.S. 95 (1983). Lyons held: (1) “[a]bstract

injury is not enough”; (2) plaintiff must be in danger “of sustaining some direct injury” because of

the challenged conduct and (3) the threat of injury must be “real and immediate,” not “conjectural”

or “hypothetical.” 461 U.S. at 101-2. The Second Circuit has held that a plaintiff must prove

“(1) he or she has suffered an injury; (2) the injury is traceable to the defendants’ conduct; and

(3) a federal court decision is likely to redress the injury.” Deshawn E., 156 F.3d at 344. Injunctive

or declaratory relief “cannot rely on past injury to satisfy the injury requirement but must show a

likelihood that he or she will be injured in the future.” Id.

       Plaintiff seeks two forms of injunctive relief: (1) relocation to another facility, and

(2) control on the use of force (pepper spray). As explained below, neither is a viable remedy for

Plaintiff’s allegations on the current record.

       As to the requested transfer, Plaintiff no longer resides at Westchester County Jail so he

can neither be relocated nor is there “likelihood that he or she will be injured in the future.”

Deshawn E., 156 F.3d at 341.

       As to the use of pepper spray, even if Plaintiff were still at Westchester County Jail,

Plaintiff’s request for injunctive relief from pepper spray use would likely not be valid under Lyons

because he has not alleged that he is likely to be pepper sprayed again. To obtain such relief,

Plaintiff would need to allege that a repeated assault was likely and not speculative, and that the



                                                  10
          Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 11 of 18




correction facility had officially endorsed policies of excessive use of force in non-resisting

situations. Moreover, whether the use of pepper spray is excessive force requires a case by case

factual determination which must be resolved by the trier of fact. See Brown v. City of New York,

798 F.3d 94, 103 (2d Cir. 2015) (holding that whether use of pepper spray constituted excessive

force was a factual determination for the jury to determine guided by their collective common

sense and life experiences).

                                             CONCLUSION

          For the foregoing reasons, Defendants’ Motion to Dismiss the Complaint for failure to state

a cognizable Section 1983 claim is GRANTED and the Court dismisses Plaintiff’s claims without

prejudice. Plaintiff may file an Amended Complaint consistent with this Opinion on or before

April 22, 2021, should he choose to reassert his claims against Defendants of acts or omissions

which were directly involved in the alleged deprivation of his federal rights and request a valid

form of relief.

          Because the Amended Complaint will completely replace, not supplement, the original

Complaint, any facts or claims that Plaintiff wishes to remain must be included in the Amended

Complaint. An Amended Civil Rights Complaint form is attached to this Opinion.

          If Plaintiff elects to file an Amended Complaint, Defendants shall have thirty days from

the date of Plaintiff’s filing to respond. If Plaintiff does not timely file an Amended Complaint by

April 22, 2021, and he cannot show good cause to excuse such a failure, the claims dismissed

without prejudice by this Order will be deemed dismissed with prejudice, and the case will be

closed.




                                                  11
         Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 12 of 18




         The Clerk of the Court is respectfully directed to (1) terminate the motion at ECF No. 21,

(2) mail a copy of this Opinion and Order to Plaintiff at the address listed on ECF, and (3) show

service on the docket.


Dated:    March 19, 2021                                    SO ORDERED:
          White Plains, New York

                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                 12
         Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 13 of 18




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 14 of 18




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 15 of 18




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
        Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 16 of 18




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 17 of 18




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:19-cv-01887-NSR Document 27 Filed 03/19/21 Page 18 of 18




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
